DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an ion carousel with a first and second surface defining an ion confinement volume, the second surface including a first inner array of electrodes arranged along a first loop path and configured to receive a first ion packet and a second ion packet separated in time, wherein the first inner array of electrodes generates a traveling waveform including a plurality of potential wells that receives ions from the first and second ion packets and an output switch that selectively ejects ions from the first potential well out of the carousel at time T1 and a second potential well out of the carousel at time T2.
In the prior art, Bateman (US 20090014641 A1), Clemmer (US 20100193678 A1) and Green (US 20170076926 A1) teach a loop ion mobility spectrometer or loop ion conduit but do not teach an array of electrodes forming a traveling well potential to trap ion packets which are output by an output switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881